Case 2:20-cr-00088-SPC-NPM Document 53 Filed 11/25/20 Page 1 of 2 PageID 76




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                       CASE NO.: 2:20-cr-88-FtM-38NPM

MICHAEL TORRES


                                 ORDER

     Under the Court’s Administrative Order, Case No. 8:20-mc-25 (Doc. 1),

which implements the Coronavirus Aid, Relief, and Economic Security Act

(“CARES”), the Court may conduct the sentencing hearing by video

conferencing with Defendant MICHAEL TORRES’S consent after he confers

with counsel.

     Accordingly, it is

     ORDERED:

     (1) On or before January 1, 2021 at NOON, counsel for Defendant

        MICHAEL TORRES must file a written notice advising the Court:

           a. whether Defendant, after consulting with defense counsel,

                consents to proceed with the sentencing hearing by video

                conferencing and by telephone if video is not reasonably

                available;
Case 2:20-cr-00088-SPC-NPM Document 53 Filed 11/25/20 Page 2 of 2 PageID 77




            b. why delaying the sentencing will result in serious harm to the

               interests of justice; and

            c. the Government’s position on a videoconference sentencing

               hearing.

      (2) If Defendant’s counsel advises that Defendant consents to proceed

         with the hearing by video conferencing, the Clerk is DIRECTED to

         notice the hearing and provide all hearing participants with

         instructions for joining the hearing.

      (3) The Court will address the specific findings required by the CARES

         Act at the video conference sentencing hearing.

      DONE AND ORDERED in Fort Myers, Florida on November 25, 2020.




Copies: All counsel of record




                                           2
